[Cite as Cincinnati v. Bench Billboard Co., 2019-Ohio-362.]
                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




CITY OF CINCINNATI,                               :          APPEAL NOS. C-170668
                                                                         C-170690
        Plaintiff-Appellee,                       :          TRIAL NO. A-1604872

  vs.                                             :                O P I N I O N.

BENCH BILLBOARD COMPANY,                          :

    Defendant-Appellant.                          :




Civil Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: February 6, 2019


Paula Boggs Muething, City Solicitor, Shuva J. Paul and Anne M. Smith, Assistant
City Solicitors, for Plaintiff-Appellee.

Dinsmore & Shohl L.L.P. and Eric C. Holzapfel, for Defendant-Appellant,
                     OHIO FIRST DISTRICT COURT OF APPEALS




Z AYAS , Judge.

                                       Background
       {¶1}    Bench Billboard Company (“BBC”) appeals the trial court’s judgment

granting partial summary judgment and ordering BBC to pay fines, penalties and

costs for 55 violations of Cincinnati Municipal Code 723-7. Those violations were

upheld by this court in City of Cincinnati v. Bench Billboard Co., 2016-Ohio-1040,

62 N.E.3d 603 (1st Dist.) (“Bench Billboard I”). BBC also appeals the trial court’s

grant of summary judgment upholding 75 additional citations, the denial of BBC’s

counterclaims, and its order that BBC pay a total of $68,000 for all 130 violations.

For the following reasons, we affirm the judgment of the trial court.

       {¶2}    BBC is a company that provides advertising benches, often near bus

stops, on city property. BBC had been issued permits by the city to place benches on

sidewalks and rights-of-way as early as 1996. In December of 2009, the city amended

Cincinnati Municipal Code 723-7.       That ordinance places restrictions on park

benches, planters, news racks, outdoor dining areas, and other items located on city

sidewalks. One of the goals of the new ordinance was to regulate the placement of

structures in the rights-of-way to protect public safety and to ensure adequate

clearance for pedestrian traffic.

       {¶3}    Amended Cincinnati Municipal Code 723-7 requires owners of benches

in the rights-of-way, like BBC, to apply for revocable street privileges from the city,

secure the benches to the ground, comply with the city’s design standards, refrain

from placing advertising on the benches, and provide proof of liability insurance of at

least $1 million with the city named as an additional insured. BBC did not comply

with any of these requirements. In October 2013, after receiving citizen complaints,

the city issued 55 citations to BBC for violating the ordinance and removed the


                                          2
                       OHIO FIRST DISTRICT COURT OF APPEALS


benches from the rights-of-way. This court held in Bench Billboard I that BBC’s

permits did not relieve it of its obligation to comply with the regulations in

Cincinnati Municipal Code 723-7.

       {¶4}   Following this court’s decision, the city of Cincinnati filed a complaint

in the trial court to collect unpaid fines, costs and penalties in the amount of

$68,000. BBC answered and pleaded 11 counterclaims. The city moved for partial

summary judgment in the amount of $27,500 plus interest and costs for the 55

original violations.    The trial court, relying on this court’s decision in Bench

Billboard I, granted partial summary judgment on the 55 original citations finding

that the validity of those was res judicata because of our holding in Bench Billboard

I. The city then moved for summary judgment on the remaining 75 citations. The

trial court granted the city’s motion, denied BBC’s counterclaims, and entered a final

judgment for $68,000.

       {¶5}   In this appeal, BBC presents one assignment of error asserting that the

trial court erred in granting the city’s motion for partial summary judgment for

payment of the fines, penalties, and costs for the original 55 violations, and in

granting the city’s motion for summary judgment on all claims and amended

counterclaims for the 75 additional violations. BBC presents eight issues for review.


                                    Claim Preclusion

       {¶6}   There are two versions of res judicata.      Claim preclusion prevents

subsequent actions between the same parties based on claims arising out of the

transaction that was the subject of a previous action. Issue preclusion bars

relitigation of an issue that was actually and necessarily litigated and determined in a

prior action based on a different cause of action. See Wright v. Heller, 2018-Ohio-




                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS



149, 102 N.E.3d 1285, ¶ 21 (1st Dist.); O’Nesti v. DeBartolo Realty Corp., 113 Ohio

St.3d 59, 2007-Ohio-1102, 862 N.E.3d 803, ¶ 6.

       {¶7}   Claim preclusion requires proof of four elements: (1) a prior valid

judgment on the merits; (2) the second action involves the same parties as the first

action; (3) the present action raises claims that were or could have been litigated in

the prior action; and (4) both actions arose out of the same transaction or

occurrence. (Emphasis added.) Wright at ¶ 22.

                              Claims That Were Litigated

       {¶8}   Three of the arguments presented by BBC have been addressed in this

court’s decision in Bench Billboard I. BBC first alleges that the city issued it permits,

not revocable street privileges, to place advertising benches at bus stops in

Cincinnati. BBC contends that its permits could not be summarily revoked, had not

been revoked, and remained valid. In Bench Billboard I this court held that the trial

court did not need to determine whether the permits were revocable, because BBC

had not complied with other requirements of the ordinance. Hence, the revocability

of the permits was not an issue that the trial court needed to address to uphold the

citations. Bench Billboard I, 2016-Ohio-1040, 62 N.E.3d 603, at ¶ 16.

       {¶9}   BBC next argues that the removal of the benches violated BBC’s free

speech as guaranteed by the First Amendment and its right to Equal Protection

under the Fourteenth Amendment. Both of these arguments were assigned as error

in Bench Billboard I but, as BBC had not objected to the magistrate’s decision

regarding these constitutional issues, this court could only review for plain error.

Bench Billboard I at ¶ 18. In Bench Billboard I, this court analyzed several cases

involving bench-advertising companies, including two involving BBC, and held that

a city has a substantial interest in maintaining its rights-of-way, and a ban on



                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



sidewalk-advertising benches was directly related to that purpose. In addition, BBC

and its customers were able to advertise in other ways, so its First Amendment

rights were not violated. Bench Billboard I at ¶ 21; see Bench Billboard Co. v.

Covington, 465 Fed.Appx. 395, 406 (6th Cir.2012).

       {¶10} As for BBC’s claim that its equal-protection rights were violated, this

court relied on the Sixth Circuit’s rejection of BBC’s same argument in that court,

which found that BBC’s benches were not similarly situated to other advertising

structures located in rights-of-ways. Bench Billboard Co. v. Cincinnati, 675 F.3d
974, 986 (6th Cir.2012).

       {¶11} These three arguments presented by BBC were addressed by this

court’s decision in Bench Billboard I and cannot be relitigated. “[A] valid, final

judgment rendered upon the merits bars all subsequent actions based upon any

claim arising out of the transaction or occurrence that was the subject matter of the

previous action.” Grava v. Parkman Twp., 73 Ohio St. 3d 379, 382, 653 N.E.2d 226

(1995). These BBC claims are barred by claim preclusion, which “is a complete bar to

any subsequent action on the same claim or cause of action between the same parties

or those in privity with them.” Id.

                       Claims that Could Have Been Litigated

       {¶12} Res judicata also bars us from considering BBC’s next four arguments

because claim preclusion extinguishes a claim even though a party “present[s]

evidence or grounds or theories of the case not presented in the first action * * *.”

Stand Energy Corp. v. Ruyan, 1st Dist. Hamilton No. C-050004, 2005-Ohio-4846,

¶ 12. BBC alleged, for the first time in the case below, that the city had the burden of

proof to establish that there was no First Amendment violation, the city’s removal of

the benches was conversion, the city had tortiously interfered with BBC’s contracts



                                           5
                      OHIO FIRST DISTRICT COURT OF APPEALS



with its customers, and the city did not have immunity from these claims against it.

All of these claims, however, are barred because BBC could have brought them in the

first lawsuit and “[t]he doctrine of res judicata requires a plaintiff to present every

ground for relief in the first action, or be forever barred from asserting it.” Grava at

382, quoting Rogers v. Whitehall, 25 Ohio St. 3d 67, 69, 494 N.E.2d 1387 (1986).

This court’s decision in Bench Billboard I upheld the final judgment between these

same parties and was “conclusive as to all claims which were or might have been

litigated in a first lawsuit.” (Emphasis sic.) Id.

                                           Standing

       {¶13} BBC’s final argument is that it has standing to assert its claims against

the city. The trial court found that BBC lacked standing to bring its free-speech,

equal-protection, and vested-property-rights claims.           This court previously

determined in Bench Billboard I that BBC was a licensee with no vested property

rights. Bench Billboard I at ¶ 25. As for BBC’s constitutional arguments, in Ohio,

standing to bring a constitutional claim requires a plaintiff to show that he “suffered

(1) an injury that is (2) fairly traceable to the defendant’s allegedly unlawful

conduct, and is (3) likely to be redressed by the requested relief.” Moore v. City of

Middletown, 133 Ohio St. 3d 55, 2012-Ohio-3897, 975 N.E.2d 977, ¶ 22, citing Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992).

       {¶14} The trial court found that BBC had not complied with any of the

requirements of Cincinnati Municipal Code 723-7, because it had not secured its

benches to the ground, failed to comply with the design requirements, and did not

provide the city the necessary proof of insurance. Assuming that BBC otherwise had

standing to assert its freedom-of-speech and equal-protection claims, BBC’s injury

could not be redressed because its benches could not remain in the city’s rights-of-



                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



way due to its noncompliance with the requirements of Cincinnati Municipal Code

723-7. See City of Cincinnati v. Fourth Natl. Realty, L.L.C., 2017-Ohio-1523, 88
N.E.3d 1278, ¶ 36 (1st Dist.).

       {¶15} Therefore, BBC’s sole assignment of error is overruled and the

judgment of the trial court is affirmed.

                                                                    Judgment affirmed.


CUNNINGHAM, P.J., and MILLER, J., concur.


Please note:

       This court has recorded its own entry on the date of the release of this opinion.




                                            7